DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-17 are pending and have been examined, where claims 6-15 and 17 is/are rejected, claim 16 is/are objected to and claims 1-5 is/are found allowable. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-17 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “an image quality data field indicating one or more image quality deficiencies detected among the one or more images, an image modification data field indicating whether image modification was detected among the one or more images, and a recommendations data field indicating recommendations relating to the object based on the detected duplicate image data field, the image quality data field, and the image modification data field; and output the generated image anomaly report for display” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of document quality assessments, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application. 

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-17 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 6-12, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickell (US 20090214085).

Regarding claim 6, Bickell, embodiment in figure 8, discloses a device comprising: processing circuitry configured to: 
extract one or more images of an object from a submission obtained from at least one computing device (see figure 1, check documents are scanned from Enterprise 4, 14 image evaluation device is read a the computing device, follow the embodiment in figure 8), 
generate at least one of a duplicate flag, a quality flag, or a modification flag directed to one or more anomalies detected in the submission based on at least one of predetermined image features of the one or more images, an image type of the one or more images, and submission attributes (see figure 8, 122 identify defects in digital image of the front side of the check, 128, also see paragraph 79, identifies the ones of the front-side symmetric defects that correspond to ones of the rear-side symmetric defects, defect correspondence module 52 may raise flags associated with the types of the identified symmetric defects), 
generate an evaluation report including the generated at least one of the duplicate flag, the quality flag, or the modification flag (see paragraph 79, defect correspondence module 52 may raise the flags associated with the non-symmetric defects identified by FDD module 56 and RDD module 50 (130)), and
output the generated evaluation report for display (see figure 8, 132 defect correspondence module 52 may then output the flags to a device that sent the digital images of the check to image evaluation device 14).
Bickell, embodiment in figure 8, is silent in disclosing the evaluation report further including recommendations relating to the object based on the detected one or more anomalies.
Bickell, embodiment in figure 5, report further including recommendations relating to the object based on the detected one or more anomalies (paragraph 74, if the user decides not to use the digital version of the check ("NO" of 114), storage device 13 or enterprise 4 performs one or more actions in a damaged item policy that specifies how damaged documents are to be processed and forwarded, where the damaged item policy is read as report). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include recommendations in order to allow operator to repair the defect for improving image recognition. 

Regarding claim 7, Bickell, embodiment in figure 5, discloses the device of Claim 6, the processing circuitry is further configured to output the generated evaluation report to the at least one computing device (see paragraph 74, In another example, an employee of enterprise 4 may, after inserting the check in a translucent carrier envelope, pass the carrier envelope to one of financial institutions 6, It should be understood that many other damaged item policies are possible). See the motivation for claim 1.

Regarding claim 8, Bickell, embodiment in figure 5, discloses the device of claim 6, wherein the duplicate flag indicates an anomaly of duplicate images in the submission, the quality flag indicates an anomaly in quality of the one or more images, and the modification flag indicates an anomaly of improper modification of the one or more images (see paragraph 74, If the user decides not to use the digital version of the check ("NO" of 114), storage device 13 or enterprise 4 performs one or more actions in a damaged item policy that specifies how damaged documents are to be processed and forwarded (116), an employee of enterprise 4 may insert the check into a translucent carrier envelope, capture digital images of the check while the check is in the carrier envelope, use these digital images to generate a new digital version of the check, the “NO” at 114 is read as improper modifications). See the motivation for claim 1. 

Regarding claim 9, Bickell, embodiment in figure 5, discloses the device of Claim 6, wherein the recommendations include at least one of a recommendation to re-submit the submission, a recommendation whether to execute a contract relating to the object, and a recommendation relating to a risk level of a previously executed contract relating to the object (see paragraph 28, in the United States, the Check 21 Act does not mandate a specific image quality level for digital images of an original check in a "truncated check", but does mandate that substitute checks produced from images of original checks have sufficient quality to be used as the original check). See the motivation for claim 1.

Regarding claim 10, Bickell, embodiment in figure 5, discloses the device of claim 6, wherein the generated evaluation report includes information for assessing performance of a preparer of the submission (see paragraph 36, may cause the digital version of the check to be used in the automated check clearing process by submitting the digital version of the check to check processing authority 8, the clearing process is read as the performance of the preparer). See the motivation for claim 1.

Regarding claim 11, Bickell discloses the device of claim 6, wherein the processing circuitry, in order to generate the at least one of the duplicate flag, the quality flag, or the modification flag, generates, for each of the one or more images, an image identification value as a combination of pixel brightness values of the respective image (see paragraph 28, In another example, in the United States, the Check 21 Act mandates that "truncated checks" include metadata that specifies the Magnetic Ink Character Recognition (MICR) field of the original check, the MICR field of a check may be the portion of the check that specifies a bank routing number, an account number, and possibly a check number, the check number is read as image identification number). See the motivation for claim 1. 

Regarding claim 12, Bickell discloses the device of Claim 11, wherein the processing circuitry generates the duplicate flag based on a matching ID value generated for two of the one or more images or based on a matching ID value generated for one of one or more images and another image corresponding to a different submission (see paragraph 20, components of system 2 compare the defects identified in the digital image of the front side of the check and the defects identified in the digital image of the rear side of the check, if any of the identified defects should be present in both of the digital images, were only identified in one of the digital images, then components of system 2 may determine that the defects was incorrectly identified, the compare step is read as matching).

Regarding claim 14, Bickell discloses the device of Claim 6, wherein the processing circuitry is further configured to generate a summary data table for the submission including one or more image quality indices and the submission attributes (see figure 8, 130 raising flags for identified non-symmetric defects, paragraph 28, does mandate that substitute checks produced from images of original checks have sufficient quality to be used as the original check, paragraph 29, enterprise 4 may include an image evaluation device 14 that verifies the image quality of the digital images captured by check scanning device 12). 

Regarding claim 17 see the rationale and rejection for claim 6.

3.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickell (US 20090214085) in view of Rousso (US 20080147516).

Regarding claim 13, Bickell discloses all the limitations of claim 12, but is silent in disclosing the device of Claim 12, wherein the processing circuitry is further configured to dismiss generation of the duplicate flag when the different submission is submitted within a predetermined period of time of the submission. Rousso discloses the device of Claim 12, wherein the processing circuitry is further configured to dismiss generation of the duplicate flag when the different submission is submitted within a predetermined period of time of the submission (see paragraph 113, Engine determines if the period has ended 970, and if not, cycles or waits and checks again. If the period has ended 970, the Payment Facilitation Engine queries the transaction profile for payment information 971 and changes, updates, progress and/or submitted documents).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include allowing submission within a period of time because to allow the user to submit secondary image information in order to improve image recognition. 

4.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickell (US 20090214085) in view of Gu (US 20140219364).

Regarding claim 15, Bickell discloses all the limitations of claim 14, but is silent in disclosing the device of Claim 14, wherein the one or more image quality indices include at least one of a file completeness index, an image resolution index, an image brightness index, an image contrast index, and a size consistency index, and the processing circuitry generates the quality flag based on the one or more image quality indices. Gu discloses the device of Claim 14, wherein the one or more image quality indices include at least one of a file completeness index, an image resolution index, an image brightness index, an image contrast index, and a size consistency index, and the processing circuitry generates the quality flag based on the one or more image quality indices (see paragraph 43, "A Universal Image Quality Index" comprises measuring loss of correlation, luminance distortion and contrast distortion, and combining the three measures. The quality index Q is in that document obtained according to the following definition, and see the equation below):

    PNG
    media_image1.png
    50
    349
    media_image1.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a quality measurement step in order to retrieve a second copy of the document in case the first copy document are missing some details, further improving image identification. 

[4]	Claim Objections
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 16, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): the device of Claim 15, wherein the processing circuitry determines the file completeness index for the submission based on the submission attributes and a predetermined file submission standard, the processing circuitry determines the image resolution index by determining a photo index value for each of the one or more images of the submission based on a size of each of the one or more images and a predetermined image resolution standard, and calculating the image resolution index based on an average of photo index values, the processing circuitry determines the image brightness index based on brightness values of one or more pixels in each of the one or more images and a predetermined image brightness standard, the processing circuitry determines the image contrast index for the submission based on a portion of each of the one or more images having contrast values greater than an upper contrast threshold or less than a lower contrast threshold, and the processing circuitry determines the size consistency index for the submission based on an amount of consistency between image sizes of the one or more images; in combination with the rest of the limitations of claims 6 and 14.

Reciting from rejection of claim 15, Gu discloses the device of Claim 14, wherein the one or more image quality indices include at least one of a file completeness index, an image resolution index, an image brightness index, an image contrast index, and a size consistency index, and the processing circuitry generates the quality flag based on the one or more image quality indices (see paragraph 43, "A Universal Image Quality Index" comprises measuring loss of correlation, luminance distortion and contrast distortion, and combining the three measures. The quality index Q is in that document obtained according to the following definition, and see the equation below):

    PNG
    media_image1.png
    50
    349
    media_image1.png
    Greyscale
.
Gu is silent in disclosing “determines the file completeness index for the submission based on the submission attributes and a predetermined file submission standard, the processing circuitry determines the image resolution index by determining a photo index value for each of the one or more images of the submission based on a size of each of the one or more images and a predetermined image resolution standard, and calculating the image resolution index based on an average of photo index values, the processing circuitry determines the image brightness index based on brightness values of one or more pixels in each of the one or more images and a predetermined image brightness standard, the processing circuitry determines the image contrast index for the submission based on a portion of each of the one or more images having contrast values greater than an upper contrast threshold or less than a lower contrast threshold … ”

[5]	Allowable Claims
Claims 1-5 are allowable. 

With regards to claim 1, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “ … a detected duplicate image data field indicating whether duplicate images among the one or more images were detected, an image quality data field indicating one or more image quality deficiencies detected among the one or more images, an image modification data field indicating whether image modification was detected among the one or more images, and a recommendations data field indicating recommendations relating to the object based on the detected duplicate image data field …” in combination with the rest of the limitations of claims 1. 

Onischuk (US 20130085815) discloses ballot image capturing, ballot data field reading and decoding, data storage, search and/or retrieval, intelligent image processing, RSID character reading, device assignment & prioritization, resource allocation, data searches, data retrievals, data communications, data security, system access security, voter authentication, registration processing, ballot sorting, tallying, analysis, reporting, error detection, error corrections, error rejections, validation, authentication, certification, forgery detection, forgery rejections, duplicate detections, duplicate rejections, duplicate extractions (see paragraph 294). Onischuk is silent in disclosing a detected duplicate image data field indicating whether duplicate images among the one or more images were detected, an image quality data field indicating one or more image quality deficiencies detected among the one or more images, an image modification data field indicating whether image modification was detected among the one or more images. 


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 8/20/22